DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Sinharoy et al. (Lossless Coding in TMC2, Jan. 2018, hereinafter “Sinharoy”)
Sinharoy et al. (US 20190197739 A1, hereinafter “Sinharoy2”)

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 8, 10-13, 15-21 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Claim 1 recites in part “orthogonally projecting at least one point of a point cloud along projection lines”. It is not clear to the office what applicant means by projecting the point along a projection line. It is not clear how a point can be orthogonally projected along a projection line. Does applicant means projecting at least one points along a projection lines onto a plane that is orthogonal to the projection line? Appropriate explanation and/or amendment are respectfully requested. 
Claim one recites in part “for at least two points of a same projection line, signaling in a bitstream whether a position of said projection line between a nearer and a farther points of said projection line”. It is not clear to the office if the nearer and the father point referred to the at least two points previously recited or not. If not nearer or father from what or form where exactly? Appropriate explanation and/or amendment are respectfully requested. 
Claims 20, 30 and 32 contain similar limitations as claim 1 and are rejected  on the same grounds as claim 1 above.
Claims 2-3, 5 and 8 depend on claim 1 and are therefore rejected on the same grounds as claim 1.
Regarding claim 10:
Claims 10 recites in part “reconstructing two points of a point cloud by orthogonally de-projecting a nearer and a farther point of a same projection line”. It is not clear to the office de-projection of the points of the same projection line is performed since they do not specify how two points on a same projection line may be de-projected without any information specifying their respective depth values. This problem also applies to the reconstruction of any (seemingly arbitrary) point which is indicated as "occupied" on the projection line.
Claims 21, 31 and 33 contain similar limitations are rejected  on the same grounds as claim 10 above.
Claims 11-13 and 15-19 depend on claim 10 and are therefore rejected on the same grounds as claim 10.
Regarding claim 3:
Claim 3 recites in part “forming at least one codeword concatenating the occupation bits along a same projection line”. There is no antecedent basis for this limitation since only one bit is being used to indicate occupancy.
Regarding claim 17:
Claim 17 recites in part “obtaining a position of a nearer point and a position of a farther point on a same projection line from image data of two distinct images”. It is not clear to the office how applicant is able to obtain the position from image data of two distinct images. A review of applicant disclosure fails to disclose or suggest this limitation. Appropriate, correction and/or explanation are respectfully requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (Lossless Coding in TMC2, Jan. 2018, hereinafter “Sinharoy”) and in view of Sinharoy et al. (US 20190197739 A1, hereinafter “Sinharoy2”).
Regarding claims 1, 20, 30 and 32:
Sinharoy teaches a method and apparatus comprising:
for at least two points of a same projection line, signaling in a bitstream whether a position of said projection line between a nearer and a farther points of said projection line is occupied or not (Sinharoy section 2.1 Capturing all the point in the input point cloud, where Sinharoy teaches resolving occupancy resolution by capturing missing point in the projection point cloud).
Sinharoy fails to explicitly teach orthogonally projecting at least one point of a point cloud along projection lines.
However, Sinharoy teaches the technique is based on the TMC2 where the projection scheme drops several points in the reconstruction point cloud. The technique it is easy to add lossless compression functionality on top ofTMC2 by exploiting TMC2's existing design for lossy compression in conjunction with lossless coding modes already supported by the underlying video codecs (Sinharoy Introduction). Furthermore, Sinharoy2 discloses and gives a further explanation of the TMC2 and the points along the projection line with regard to encoding and decoding and the method and system can be implemented using computer and non-transitory computer readable program as well (Sinharoy2 [0011], [0058], [0092]).
Therefore, taking the teachings of Sinharoy and Sinharoy2 as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to encode more point in the projection line in order to achieve better compression, such as lossless compression while still using the same coding and decoding system that is based on TMC2, thereby obtains compression improvement without increasing the complexity of the system.
Regarding claim 2:
Sinharoy in view of Sinharoy2 teaches wherein the signaling comprises using one occupation bit to indicate whether a position of said projection line between a nearer and a farther points of said projection line is occupied or not (Sinharoy section 2.1, Sinharoy teaches TMC2 for lossless geometry coding is to capture the missing points and create a separate patch to indicate occupancy).
Regarding claim 3:
Sinharoy in view of Sinharoy2 teaches wherein the method further comprises forming at least one codeword concatenating the occupation bits along a same projection line (Sinharoy section 2.1, Sinharoy; according to claims 1 and 2 that this claim depends on only one occupation bit is used).
Regarding claims 10, 21, 31 and 33:
Sinharoy in view of Sinharoy2 teaches A method comprising:
reconstructing two points of a point cloud by orthogonally de-projecting a nearer and a farther point of a same projection line; and
 reconstructing a point of the point cloud by orthogonally de-projecting a point of said projection line when an information indicates that the position of said point is occupied.
This claim is the corresponding receiver/decoder of the system of claim 1 above and is therefore, rejected on the same ground since the combination also teaches corresponding receiver the decoding/reconstructing the point in the projection line/plan since the information regarding the patches is sent to the decoder (Sinharoy section 2.1; Sinharoy2 [0024], [0026], [0058]).
Regarding claim 11:
Sinharoy in view of Sinharoy2 teaches wherein the method further comprises:
receiving, from a bitstream, said information indicating whether a position of a projection line
between a nearer and a farther points of said projection line is occupied or not (Sinharoy section 2.1).
Regarding claim 12:
Sinharoy in view of Sinharoy2 teaches wherein said information is one occupation bit (Sinharoy section 2.1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 8, 2022